Exhibit 10.1


Consultant Agreement


Consultant Agreement, made as of February 16, 2009, between MDwerks, Inc. (the
“Corporation”), Vandam Consulting Services, Inc, (the “Consultant”) and Howard
B. Katz (“Katz”).


Whereas, Katz intends to resign as Chairman, CEO and Director of the
Corporation, and the Corporation wishes to assure itself of the services of Katz
through the Consultant for the period provided in this Agreement, and the
Consultant is willing to provide services to the Corporation for the period
under the terms and conditions hereinafter provided.


Now, Therefore, Witnesseth, that for and in consideration of the premises and of
the mutual promises and covenants herein contained, the parties hereto agree as
follows:


1. 
Engagement



The Corporation agrees to and does hereby engage the Consultant, and the
Consultant agrees to and does hereby accept engagement by the Corporation for
the period commencing on the date hereof and continuing for twenty four (24)
months thereafter.  The period during which Consultant shall serve in such
capacity shall be deemed the “Engagement Period” and shall hereinafter be
referred to as such.  If the annual revenue and other performance targets
described on Schedule A annexed hereto are attained by Consultant, the term of
the Engagement Period will be extended for up to 2 additional twelve (12) month
period by notice given to Consultant no later than the last month of the
respective Engagement Periods.


2. 
Services



The Consultant shall render to the Corporation the services described on
Schedule B annexed hereto with respect to which the Consultant shall apply its
reasonable commercial efforts. Katz shall be the principal contact person at the
Consultant and shall devote at least fifty percent (50%) of his working time to
the performance of Consultant’s obligations hereunder. The Chief Executive
Officer or President of the Corporation shall be the Consultant’s principal
contact person at the Corporation.


3. 
Authority



The activities engaged in by the Consultant on behalf of the Corporation shall
be subject to the policies of the Corporation in all respects and the Consultant
shall have no authority to act for, represent, bind or obligate the
Corporation.  The Consultant shall for all purposes be an independent contractor
and not an agent or employee of the Corporation.  Accordingly, except as
specifically provided herein, the Consultant shall not be eligible to receive
any employee based benefits which employees are otherwise eligible for.


4. 
Compensation; Expenses



4.1           For the services and duties to be rendered and performed by the
Consultant during the Engagement Period and in consideration of the Consultant’s
having entered into this agreement, the Corporation agrees to pay to Consultant
a monthly consulting fee and a quarterly performance bonus in accordance with
Schedule C annexed hereto.  In the event that the monthly consulting fee for any
month is not paid to Consultant by the fifth (5th) day of the month, the
Corporation shall be deemed to be in breach of this agreement. If the Consultant
provides the Corporation with written notice of such breach and the Corporation
fails to cure said breach within ten (10) days of its receipt of such notice,
then the Consultant shall be entitled to indemnification from the Corporation
for all its costs of collection, including attorneys fees and disbursements,
plus an additional amount equal to fifty percent (50%) of the overdue amount as
liquidated damages.
 

--------------------------------------------------------------------------------




4.2           In the event Consultant provides services to the Corporation
regarding a merger, acquisition or divestiture, Consultant will receive a fee
equal to a percentage of the purchase price, sales price or transaction
valuation using the original Lehman Formula as set forth on Schedule C.


4.3           During the Engagement Period, Katz shall also be entitled to
receive family health care and individual long term care benefits equivalent to
the current coverage held by him through the Corporation.  In the event that in
any month any of the premiums for these policies are not paid when due, the
Corporation shall immediately notify the Consultant and shall be deemed to be in
breach of this agreement and the Consultant shall then be entitled to
indemnification from the Corporation for all its costs of collection, including
attorneys fees and disbursements, and all health-related costs incurred by Katz
and/or his family as a result of any of the above-referenced policies not being
in effect, plus an additional amount equal to fifty percent (50%) of the overdue
premium as liquidated damages.


4.4           All reasonable documented expenses incurred by the Consultant in
performing services hereunder shall be reimbursed to the Consultant by the
Corporation in accordance with its customary practices and policies; provided,
however, that the Consultant shall obtain the prior written approval of the
Corporation for any expenses in excess of $1,000.00.


4.5           All currently issued Incentive and non-qualified stock option
agreements to purchase the Corporation’s common stock held by Katz and Katz and
his wife as tenants in the entireties shall be deemed to be fully vested as of
the date hereof and shall each continue to be exercisable until their respective
expiration dates in accordance with their stated terms, notwithstanding anything
to the contrary that may be contained in the underlying option agreements,
including any provision regarding early termination. See Schedule D.


5.
Privileged and Confidential Information.



All memoranda, proposals, notes, records or other documents made available to
the Consultant by the Corporation, which concern the business activities of the
Corporation, shall be the Corporation's property and shall be delivered to it on
the termination of this Agreement or at any other time upon its request.  The
Consultant shall not use for itself or others, or divulge to others, any
knowledge, data or other information relating to the Corporation obtained by the
Consultant as a result of its consulting services, unless authorized in writing
by the Corporation.


6. 
Assignment



This Agreement may be assigned by the Corporation as part of the sale of
substantially all of its business, provided, however, that the purchaser shall
expressly assume all obligations of the Corporation under this
Agreement.  Further, this Agreement may be assigned by the Corporation to an
affiliate, provided that any such affiliate shall expressly assume all
obligations of the Corporation under this Agreement, and provided further that
the Corporation shall then fully guarantee the performance of the Agreement by
such affiliate.  Consultant agrees that if this Agreement is so assigned, all
the terms and conditions of this Agreement shall be between assignee and itself
with the same force and effect as if said Agreement had been made with such
assignee in the first instance.  This Agreement shall not be assigned by the
Consultant without the express written consent of the Corporation. Such consent
shall not be unreasonably withheld.
 
2

--------------------------------------------------------------------------------




7. 
Survival of Certain Agreements



The covenants and agreements set forth in Article 5 and Article 6 shall survive
the expiration of the Engagement Period and shall all survive termination of
this Agreement for a period of two (2) years and remain in full force and effect
during such period regardless of the cause of such termination.




8. 
Notices



8.1           All notices to be given hereunder shall be delivered by hand,
facsimile or recognized courier service to the party to whom such notice is
required or permitted to be given hereunder.  Any notice given hereunder shall
be deemed delivered to the address designated for delivery by a party,
notwithstanding the refusal of such party or other person to accept such
delivery.


8.2           Any notice to the Corporation or to any assignee of the
Corporation shall be addressed as follows:


MDwerks, Inc.
1020 NW 6th Street - Suite I
Deerfield Beach, FL 33442
Attention:  Vincent Colangelo
 
8.3           Any notice to Consultant shall be addressed as follows:


Vandam Consulting Services, Inc.
782 Northeast Harbour Drive
Boca Raton, Florida 33431
Attention Howard B. Katz


8.4           Either party may change the address to which notice to it is to be
addressed, by notice as provided herein.


9. 
Applicable Law



This Agreement shall be interpreted and enforced in accordance with the laws of
the State of Florida.


10. 
Interpretation



Whenever possible, each Article of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any Article is
unenforceable or invalid under such law, such Article shall be ineffective only
to the extent of such unenforceability or invalidity, and the remainder of such
Article and the balance of this Agreement shall in such event continue to be
binding and in full force and effect.
 
11.
Modification; Entire Agreement



This Agreement may not be modified or amended, except by a writing executed by
both parties hereto.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
hereof and supersedes in its entirety that certain Employment Agreement, with
Howard B. Katz dated January 1, 2006, as Amended on December 31, 2007 and
Clarified on December 1, 2008, between the parties hereto which Employment
Agreement is hereby terminated effective upon the execution of this Consulting
Agreement. In addition, by the execution of this Consulting Agreement,  Katz
shall have resigned as Chairman, CEO and Director of the Corporation and of any
direct or indirect subsidiary of the Corporation in which he is a director or
officer.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed the above Agreement as of
the day and year first above written.




MDWERKS, INC.
                                    
 

By: /s/ David M. Barnes     Name:  David M. Barnes     Title: President  

 
 
 
VANDAM CONSULTING SERVICES, INC. 
 

By: /s/ Howard B. Katz     Name:  Howard B. Katz     Title: Vice President  


 

 
/s/ Howard B. Katz
    HOWARD B. KATZ  



 
4

--------------------------------------------------------------------------------

 